DocuSign Envelope ID: B44E5C83-32E7-415B-9448-46D91EF509CA
                    Case 1:20-cv-06985-LTS-SLC Document 110 Filed 05/10/21 Page 1 of 1



                                         FAIR LABOR STANDARDS ACT CONSENT
                     1.      I consent to be a party plaintiff in the lawsuit against P&G AUDITORS AND

            CONSULTANTS, LLC; GRC SOLUTIONS, LLC; PGX, LLC; AND APPLE BANCORP, INC. d/b/a

            APPLE BANK FOR SAVINGS and/or related entities and individuals in order to seek redress for violations

            of the Fair Labor Standards Act, pursuant to 29 U.S.C. § 216(b).

                     2.      By signing and returning this consent form, I hereby designate KLEIN LAW GROUP OF

            NEW YORK PLLC and JOSEPH & KIRSCHENBAUM LLP & MATHIS LAW GROUP (collectively,

            the “Firms”) to represent me and make decisions on my behalf concerning the litigation and any settlement.

            I understand that reasonable costs expended on my behalf will be deducted from any settlement or judgment

            amount on a pro rata basis among all other plaintiffs. I understand that the Firms will petition the Court for

            attorneys’ fees from any settlement or judgment in the amount of the greater of: (1) the “lodestar” amount,

            calculated by multiplying hourly rates by the number of hours expended on the lawsuit, or (2) 1/3 of the

            gross settlement or judgment amount. I agree to be bound by any adjudication of this action by a court,

            whether it is favorable or unfavorable.




            _______________________________________
            Signature



            William Miles Harter, Jr.
            Full Legal Name (Print)
